Citation Nr: 0818530	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-32 912 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for a hearing loss 
disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1962 to June 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Des Moines, 
Iowa, VA Regional Office (RO).  

The Board notes that in correspondence received in May 2004, 
it was asserted that the January 2001 rating decision, which 
denied entitlement to service connection for a hearing loss 
disability and tinnitus, contained clear and unmistakable 
error.  The Board notes that the January 2001 rating decision 
was subsumed in the October 2001 Board decision.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1104 (2007); see also Chisem v. 
Gober, 10 Vet. App. 526 (1997).

The appellant was afforded a personal hearing before a 
hearing officer at the RO in November 2005.  In addition, he 
testified before the undersigned Veterans Law Judge in 
Washington, D.C., via videoconference in November 2005.  A 
transcript of each of the hearings has been associated with 
the claims file.  


FINDINGS OF FACT

1.  In an October 2001 decision, the Board denied service 
connection for a hearing loss disability and tinnitus.  That 
decision is final.


2.  Evidence submitted since the October 2001 Board decision 
is relevant and probative and raises a reasonable possibility 
of substantiating the claims.  

3.  The competent and probative evidence establishes that a 
hearing loss disability was not manifest in service and is 
not attributable to service, and a hearing loss disability 
was not shown within the initial post service year.  

4.  The competent and probative evidence establishes that 
tinnitus was not manifest in service and is not attributable 
to service.  


CONCLUSIONS OF LAW

1.  The October 2001 Board decision, which denied service 
connection for a hearing loss disability is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).

2.  The October 2001 Board decision, which denied service 
connection for tinnitus is final.  Evidence submitted since 
that decision is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156(a), 20.1100.

3.  A hearing loss disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2007).

4.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

I.  New & Material Evidence

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  With regard to the issue of whether 
new and material evidence has been received to reopen the 
claims of service connection for a hearing loss disability 
and tinnitus, the claims are being granted to the extent that 
they are reopened.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Service connection for a hearing loss disability and tinnitus 
were denied by the Board in October 2001.  At the time of the 
prior denial, the Board determined that the appellant's 
hearing loss disability and tinnitus were not related to 
active service.  Since that determination, the appellant has 
applied to reopen his claim.  

In support of the application to reopen the claim, the 
appellant submitted a January 2006 opinion from his private 
audiologist to the effect that the appellant's hearing loss 
disability and tinnitus were consistent with in-service noise 
exposure.  The Board notes that for purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Based upon the reasoning behind the denial, that there was no 
competent opinion relating a hearing loss disability or 
tinnitus to service, this evidence is relevant and probative 
of the issue at hand, and raises a reasonable possibility of 
substantiating the claims.  Accordingly, the claims are 
reopened.  




II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including organic 
disease of the nervous system, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The appellant asserts that he has a hearing loss disability 
and tinnitus as a result of in-service noise exposure as a 
result of having worked around jets.  As noted in the prior 
Board decision, the evidence establishes a hearing loss 
disability and tinnitus.  Thus, the pivotal question is 
whether a hearing loss disability or tinnitus is related to 
service.  

The Board finds that the competent evidence establishes that 
the appellant's hearing loss disability and tinnitus are not 
related to in-service disease or injury.  In that regard, the 
Board notes that service medical records are negative for 
findings or complaints of hearing loss or tinnitus in 
service.  At separation the ears were normal and he 
specifically denied having or had had hearing loss on the 
accompanying medical history.  

A determination as to whether a hearing loss disability or 
tinnitus is related to service requires competent evidence.  
In that regard, the Board notes that there is both positive 
and negative evidence that must be weighed.  Importantly, the 
Board notes that the appellant is competent to report his 
symptoms, as well that he was exposed to noise during 
service.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, although he is competent to report that he 
experienced hearing loss and tinnitus during service, and 
competent to report that he currently has hearing loss and 
tinnitus, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether his hearing loss disability or tinnitus is 
related to service.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence of record.  
See Owens, Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  In that regard, the Board has 
accorded more probative value to the January 2008 VA opinion 
to the effect that neither a hearing loss disability nor 
tinnitus is related to service.  The examiner noted no 
documented complaints of hearing loss or tinnitus during 
service or within the initial post-service year, adding that 
the initial complaints of hearing loss are shown in the 
1990s, decades after service.  

In addition, the June 2006 VA examiner specifically noted 
that the appellant's hearing was normal at separation as 
documented by audiogram, and that the normal finding on 
examination was consistent with the appellant's specific 
denial of hearing loss at that time.  The Board notes that 
while the absence of documented hearing loss in service does 
not preclude service connection, the June 2006 VA examiner 
emphasized the importance of the separation audiogram in 
determining the status of the appellant's hearing at that 
time, and is thus, probative.  

To the extent that the private January 2006 examiner noted 
the appellant's reported history of having had an experience 
during service while on the flight line in which it felt as 
though his eardrums had been "broken," such is a mere 
transcription of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Regardless, the 
April 1966 separation examination report specifically shows 
that his ears and drums (perforation) were normal.  
Furthermore, in light of the fact that the pivotal issue is 
one of in-service incurrence, the fact that the examiner 
rendered an opinion without having reviewed the record, and 
significantly, the negative service medical records, to 
include the normal separation examination and the appellant's 
specific denial of having hearing loss at that time, 
diminishes the probative value of the January 2006 private 
opinion.  Further diminishing the probative value of the 
private opinion is the fact that the examiner noted no 
excessive post-service noise, whereas the record, to include 
the 


January 2008 VA examination report, notes the appellant's 33-
year history of post-service noise exposure in association 
with having been a police officer, as well as recreational 
noise exposure in association with hunting.  Such is 
consistent with the history contained in the December 2000 VA 
examination report.  The Board notes that a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In addition, 
the Board notes that both the June 2006 examiner, as well as 
the January 2008 examiner, reviewed the claims file, provided 
a detailed report, and both opinions are consistent with the 
record to include the contemporaneous service medical records 
and the December 2000 VA opinion.  

As noted in the October 2001 Board decision, the Board 
accepts that the appellant was exposed to noise during 
service and may have experienced hearing loss and ringing in 
his ears during service, and the appellant has submitted lay 
statements to that effect.  However, the normal separation 
examination report, coupled with the significant lapse in 
time between service and post-service medical treatment 
weighs against the claim in this case.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The January 2008 examiner 
specifically attributed the appellant's hearing loss 
disability to his 33-year history of post-service noise 
exposure in association with having been a police officer, as 
well as recreational noise exposure in association with 
hunting, and the June 2006 VA examiner attributed tinnitus to 
the hearing loss disability, not service.  

In sum, neither hearing loss nor tinnitus were shown during 
service, a hearing loss disability was not shown within the 
initial post service year, and the competent and probative 
evidence establishes that a hearing loss disability and 
tinnitus are not related to in-service disease or injury.  
The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  








ORDER

The application to reopen the claim of entitlement to service 
connection for a hearing loss disability is granted.  

The application to reopen the claim of entitlement to service 
connection for tinnitus is granted.  

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


